OFFICE     OF THE   ATTORNEY   GENERAL   OF TEXAS
                                     AUSTIN
 GROVERSELLERS
   -rromwvGLNLRAL
lf on. Roscoe P.wge
DSsCrSct     Attorney
mson,     TG?X?,S

Dec.r sir:
                                   OpMon   No, Q-7326
                                   He: FW A & H College hire a District
                                       Field Ae&etant for Rodent &&,rol
                                       Service who has be
                                       a felony, to-t:

         U0 iW% in receipt of your recent
of this department on the above etated mat
letter of request as followe:




                                       YOW question   in the af'fimative.
                                                  Pours very truly